DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhang (CN 109061946).
As to claim 1, Zhang teaches a display device (Fig. 1 and Fig. 14), comprising:

a liquid crystal cell (6) disposed on the backlight module (the liquid crystal cell 6 is located on the backlight module 11, Fig. 14);
a light guide body disposed in the through hole section (light guide body 337 is located on an inside side of the frame body);
a light-emitting unit (transmitting element 5 and 35) disposed on a light incident surface of the light guide body (as can be seen in Fig. 14, the transmitting element 35 is located on a light incident surface of the light guide body 11); and
a camera unit (2) disposed on a first surface of the light guide body.
	Zhang teaches the receiving element 2 is a fingerprint identification chip and does not teach a camera unit disposed on a first surface of the light guide body,
a camera unit (2, unit 2 is a light receiving element and receives the user’s finger print, therefore it could be interpreted as a camera, which receives light) disposed on a first surface of the light guide body (the unit 2 is located on a bottom surface of the light guide 11).
As to claim 11, Zhang teaches at least a part of the camera unit (2) is embedded in the light guide body, or at least a part of the camera unit is near the light 
As to claim 14, Zhang teaches the light-emitting unit (light emitting element 5) comprises a miniature light-emitting diode (mini-LED) unit, a micro-LED unit, and a frame lamp light- emitting unit (the light emitting element 5 is an LED, page 7 of the translation line 34, “the emitting element 5 can be an LED lamp and so on”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CH 109061946) in view of Nakamura (U.S. Pub. No. 2020/0292882).
As to claim 12, Zhang teaches the display device of claim 1,
Zhang does not teach a support member,
Nakamura teaches a support member (6203) disposed away from the backlight module (the frame is located away from the backlight 620, Fig. 9, wherein the frame is 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the support member of Nakamura to the display device of Zhang because to store the light guide plate, sheet, and the resin frame on the display, [0062], lines 1-2.
As to claim 13, Zhang teaches the display device of claim 12,
Zhang does not teach the support member,
Nakamura teaches the support member comprises a support plate and a support frame, or a fixed frame and a clamp (the support member has a support plate arranged horizontally and a support frame, which is at an acute angle with respect to the horizontal plate. Fig. 9).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the support member of Nakamura to the display device of Zhang because to store the light guide plate, sheet, and the resin frame on the display, [0062], lines 1-2.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CH 109061946) in view of Yu (U.S. Pub. No. 2013/0293806).
As to claim 15, Zhang teaches the display device of claim 1,
Zhang does not teach the light guide body is a solid structure,
Yu teaches the light guide body is a solid structure ([0028], lines 7-9).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the solid light guide structure of Yu to the display device of Zhang because to it has a strong compressive ability and anti-drop ability, [0028], lines 8-9).
As to claim 16, Zhang teaches the display device of claim 1,
Zhang does not teach the light guide body is a solid structure,
Yu teaches a material of the light guide body comprises at least one of polycarbonate, polymeric methyl methacrylate, and tempered glass (the light guide 13 is made of tempered glass, [0028], lines 3-9).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the solid light guide structure of Yu to the display device of Zhang because the tempered glass having a high compressive strength and has a high transmittance, [0028], lines 3-7).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CH 109061946) in view of Teragawa (U.S. Patent No. 10,451,922).
As to claim 17, Zhang teaches the light guide body (11) having a polygon shape, (which is a rectangular shape, Fig. 14),
Zhang does not teach the light guide body is a cylinder,
Teragawa teaches a shape of the light guide body comprises a cylinder (the light guide plate having a hollow cylinder shape light guide part 41d, Fig. 5).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the cylinder shaped light guide parts of Teragawa to the display device of Zhang because The hollow cylinder of the light guide part 41D is filled with air. Due to the heat insulating effect of the air, the light guide parts 40d in this embodiment hardly transfer heat, as compared with the light guide parts, which are not hollow, of Embodiment 1. Thus, heat emitted from the LEDs 2 is hardly transferred to the diffusion plate 5, the optical sheet laminate 6, and the liquid crystal panel 1, as a result of which increase of the temperature in these components is further suppressible, col. 8, lines 2-10.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CH 109061946) in view of Zhang (U.S. Pub. No. 2021/0182525).
As to claim 18, Zhang (‘1946) teaches the display device of claim 1,

Zhang (‘525) teaches the liquid crystal cell (Fig. 1) comprises a first polarizer (101), an array substrate (104), a liquid crystal layer (103), a color filter substrate (102), and a second polarizer (105).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the liquid crystal cell of Zhang (‘525) to the display device of Zhang (‘1946) because to detect the light reflected by the object to be detected to recognize a texture image of the object to be detected, [0008], lines 6-8.
Allowable Subject Matter
Claims 2, 3-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to because the prior art references do not teach a control unit is connected to the light emitting unit and the camera unit and the control unit controls the light emitting unit and the camera to be in an on and off positions. Wherein when the camera unit is off the light emitting unit is on and when the camera is on the light emitting unit in response to the camera is turned off. It should be noted that the camera is turned off and on in response to the light emitting unit. Therefore, there is a condition to the on/off limitation. 

	Claim 19 is objected to because the prior art references do not teach portions of the first polarizer and the second polarizer corresponding to the through hole section are hollow. The prior art references do not teach the first and second polarizer are configured to receive light from an external environment and receive the light from the light emitting unit through the light guide body. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (U.S. Pub. No. 2021/0124194) teaches a display panel and display device having polarizers.
Huang (U.S. Pub. No. 2020/0096813) teaches a display panel having polarizers.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691